DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Allowable Subject Matter
Claims 1-3, 5, 7-8 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a measurement system comprises a measurement apparatus and an external portable device.  Each independent has unique distinct features “a portable external device comprising a first close range communication interface configured to receive data from a measurement unit, the measurement unit configured to at least one of receive and transmit a measurement signal for testing a device under test, a shield configured to electrically shield said measurement unit, said measurement unit comprising a plurality of close range communication interfaces configured to transfer data to the external portable device and the close range communication interfaces are arranged on a side surface and a top surface of the measurement apparatus, a plurality of indicators, wherein each indicator indicates a separate connection region a proximity sensor adapted to detect proximity of said external portable device and to activate said close range communication from a deactivated state after detecting proximity of said external portable device, and a data providing unit configured to generate measurement data based on said measurement signal and to transfer said measurement data to said external portable device via one of said plurality of close range communication interfaces, wherein the measurement data comprises data related to a frequency response of the device under test” and including “a method for transferring data between a measurement apparatus and a portable device, comprising the steps: detecting, by a proximity sensor of said measurement apparatus, proximity of said portable device, and automatically activating a plurality of close range communication interfaces from a deactivated state upon detecting proximity of said portable device, wherein the plurality of close range communication interface arranged on a side surface and on a top of the measurement apparatus, generating a measurement signal by a measurement unit of said measurement apparatus for testing a device under test, wherein said measurement unit is electrically shielded by a shield of said measurement apparatus; moving said portable device into a connection region of one of said plurality of close range communication interfaces of said measurement apparatus, wherein each of a plurality of indicators indicates a separate connection region, wherein each separate connection region relates to connecting said external portable device to a separate close range communication interface of said plurality of close range communication interfaces; and transferring data via one of said plurality of close range communication interfaces to said portable device, and generating measurement data based on said measurement signal and transferring said measurement data t said external portable device via one of said plurality of the measurement data comprises data related to a frequency response of the device under test” in the manner of claimed. The closed prior art(s) Ripp et al. [US 2016/0025784] teaches measurement system comprising an external portable device for receiving measurement data from a measurement unit, wherein the measurement unit comprising a shield for protecting the measuring unit, a proximity detection unit, a close range communication interface.  Ripp fails to teach a plurality of close range communication interface which specifically arranged on a side and a top of the measuring unit and each interfaces includes a separate indicator for indicating a region for communicating, and the measurement data is the data related to a frequency response of a device under test.  Ogura et al. [US 9,215,004] teaches a stationary proximity wireless communication apparatus, includes a plurality of antennas positioned around a rear face of a stationary apparatus, Ogura fails to teaches the antennas positioned on a side and on a top of the wireless communication apparatus, also fails to show each interface having a separate indicator for indicating a region of a communication interface.  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON M TANG/Examiner, Art Unit 2685         

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685